DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 6, 8, 10-14, 16-19, 21, 23, 24 and 26 are pending in the application.  Claims 5, 7, 9, 15, 20, 22, 25 and 27-70 are cancelled.
Priority
This application is a U.S. National Stage entry of PCT/US2018/026002, filed 04/04/2018, and claims the benefit of and priority to U.S. Provisional Patent Application Serial No. 62/481,460, filed April 4, 2017.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6, 8, 10-14, 16-19, 21, 23, 24 and 26, drawn to methods of treating and/or preventing side effects associated with radiation and/or chemotherapy exposure, in the reply filed on 05/27/2021, is acknowledged.
Claim 54 was cancelled by Applicants in their response of 05/27/2021.
Accordingly, claims 1-4, 6, 8, 10-14, 16-19, 21, 23, 24 and 26 are currently under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019, 12/28/2020, 01/07/2021 and 01/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 17 and 24 are objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16, 18, 19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 18, 19, 21 and 23 (in part) recite the phrase “the maintenance dose”.   There is insufficient antecedent basis for this limitation in the claim, as antecedent claim 1 does not recite a maintenance dose. 
Due to the above issue, which renders the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WEITZEL (Molecular Cancer Therapeutics 2014 14(1):70-79; cited by Applicants), RAJIC (Free Radical Biology and Medicine 2012 52(9):1828-1834;cited by Applicants) and GAUTER-FLECKENSTEIN (Redox Biology 2014 2:400-410; cited by Applicants).

[t]hree lead compounds have been developed: Mn(III)meso-tetrakis (N-ethylpyridinium-2-yl)porphyrin (MnTE-2-PyP5+), Mn(III) meso-tetrakis(N-n-hexylpyridinium-2-yl)porphyrin (MnTnHex-2-PyP5+), and Mn(III)meso-tetrakis(N-n-butoxyethylpyridinium-2-yl)porphyrin (MnTnBuOE-2-PyP5+; Fig. 1A). MnTE-2-PyP5+ was the first compound developed. Because of its hydrophilicity, a 5,000-fold more lipophilic analogue was developed with lengthened hexyl alkylpyridyl chains, MnTnHex-2-PyP5+. Its higher mitochondrial distribution and transfer across the blood–brain barrier (BBB) have been demonstrated. Insertion of oxygen atoms into its hydrophobic chains resulted in the synthesis of MnTnBuOE-2-PyP5+, which showed less toxicity than MnTnHex-2-PyP5+ while maintaining high lipophilicity and redox-related performance. (citations omitted)

The reference does not disclose a loading dose of about 0.05 mg/kg to about 1 mg/kg times the activity equivalent of BMX-001.  
Rajic (Abstract and throughout), in teachings in the same art area of MnSOD mimics and their use in radioprotection, (p. 1832 Table 3 and accompanying discussion) teaches that MnTnBOE-2-PyP5+ (aka BMX-100) has enhanced kcat (O2-) relative to the other lead compounds (also, see above for additional advantageous characteristics) and that this agent is a 1.5 to 2-fold more potent catalyst for superoxide dismutation than the corresponding alkyl analogs, including the other above-described lead compounds.
Gauter-Fleckenstein (Abstract and throughout), in teachings in the same art area of MnSOD mimics and their use in radioprotection (p. 408 col. 1 par. 3), teaches “remarkable” rat lung radioprotection exerted by MnTnHex-2- PyP5+) at 50 µg/kg/day, and further notes (p. 408 col. 1 par. 4) that “[o]nce the drug reaches clinics, there is a significant advantage in formulating a low amount of it.”

Regarding the counterion limitation Z of claims 3, 4, 6, 8 and 10, it would have been obvious to utilize the disclosed method comprising a pharmaceutically acceptable salt of the disclosed cationic compound (i.e. wherein Z- is a counterion), in order to purify  and isolate the disclosed compound, and to aid in its solubility during liquid formulation prior to administration.
Regarding claim 11, as described above, Gauter-Fleckenstein teaches effective radioprotection using MnTnHex-2-PyP5+ at 0.05 mg/kg/day; the ordinary artisan would expect at least this level of performance using the cited MnTnBuOE-2-PyP5+ radioprotection agent that reads on the instant claims, based on its demonstrated equivalent and/or superior properties.  It is also noted that Gauter-Fleckenstein (p. 401 col. 2 par. 3) refers to a non-human primate study comprising administration of a dose of 0.25 mg/kg of MnTnHex-2- PyP5+; the ordinary artisan would expect at least the same level of performance using the cited, functionally superior, MnTnBuOE-2-PyP5+ radioprotection agent, based on its demonstrated equivalent and/or superior properties, and would find it obvious to utilize said radioprotective agent in a similar or a lower dose.   Regarding overlap of ranges, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results, it is considered that the dosage of the prior art and the dosage of the instant claim would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to tissue radioprotection.
As to claim 12, Weitzel (p. 71 Figure 1) administered a loading dose of MnTnBuOE-2-PyP5+ 2 times daily beginning one week before radiation therapy was applied.  The ordinary artisan at the time the application was effectively filed would have found it obvious, with a reasonable expectation of success, to administer the protective agent before radiation therapy was administered in order for the protecting agent to be distributed by blood circulation within the subject’s body prior to the beginning of oxidative stress caused by radiation exposure (see Abstract p. 70). 
As to claim 13, Gauter-Fleckenstein (p. 404 col. 2 par. 3) dosed the animal subject at 0.05 mg/kg/day for 14 days starting 2 h after radiation therapy in order “[t]o eliminate the contribution of toxicity”.  
Claims 1-4, 6, 8, 10, 11, 14, 16, 18, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WEITZEL (Molecular Cancer Therapeutics 2014 14(1):70-79; cited by Applicants), RAJIC (Free Radical Biology and Medicine 2012 52(9):1828-1834;cited by Applicants), GAUTER-FLECKENSTEIN (Redox Biology 2014 2:400-410; cited by Applicants),  ASHCRAFT (International Journal of Radiation Oncology 2015 93(4):892-900; cited by Applicants) and ASHCRAFT (International Journal of Radiation Oncology 2015 93(4):892-900; Supplemental Figure 2).
The teachings of Weitzel, Rajic and Gauter-Fleckenstein are set forth above.
Regarding claim 14, Weitzel (p. 71 Figure 1) administered a maintenance dose of 0.5 mg/kg/day, which is about 66% less than the amount of the loading dose.  According to Ashcraft (p. 894 col. 2 par. 2), “MnBuOE (aka BMX-001 aka MnTnBuOE-2-PyP5+) was rapidly cleared from circulation, and plasma levels did not accumulate at doses less than 4.5 mg/kg levels b.i.d.”  The ordinary artisan at the time the application was effectively filed would have found it obvious to establish a lower maintenance dose in order to minimize possible long-term toxicity effects (e.g. to avoid accumulation of the MnSOD mimic in organs such as the liver) of the active agent while maintaining a protective circulating level of MnBuOE.
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results, it is considered that the dosage of the prior art and the range of the instant claim would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to radioprotection.
Regarding claim 18, Gauter-Fleckenstein (p. 404 col. 2 par. 3) treated the animal subject with a maintenance dose of MnTnHex-2-PyP5+ of 0.05 mg/kg, which, for a typical 80 kg human subject, would amount to 4 mg/day, or 20 mg/week. Based on the known properties of MnTnBuOE-2-PyP5+, as set forth herein above, in particular the pharmacokinetics as described by Ashcraft (vide supra), the ordinary artisan would have found it obvious to derive an effective maintenance dose of MnTnBuOE-2-PyP5+ (aka BMX-001) in order to accrue the advantages of minimizing possible long-term toxicity effects of the agent while maintaining an effective circulating level of the protective agent. Regarding overlap of ranges, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results, it is considered that the dosage of the prior art and the range of the instant claim would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to radioprotection. 
Regarding claims 19 and 21, Gauter-Fleckenstein (p. 404 col. 2 par. 3) dosed the animal subject with an initial loading dose of MnTnHex-2- PyP5+ of 0.05 mg/kg, followed by a daily maintenance dose of the same amount. Weitzel treated the animal subject with a daily maintenance dose of 0.5 mg/kg for 8 weeks after radiation treatment.  Based on the known properties of MnTnBuOE-2-PyP5+, as set forth herein above, in particular the pharmacokinetics over time as described by Ashcraft (vide supra and Supplemental Figure 2A below), the ordinary artisan would have found it obvious to derive an effective maintenance schedule of MnTnBuOE-2-PyP5+ (aka BMX-001 aka MnBuOE) administration in order to accrue the prima facie obvious.

    PNG
    media_image1.png
    372
    435
    media_image1.png
    Greyscale

Regarding claim 23, Weitzel treated the animal subject with a daily maintenance dose of 0.5 mg/kg for 8 weeks after radiation treatment. Based on the known properties of MnTnBuOE-2-PyP5+, as set forth herein above, in particular the pharmacokinetics over time as described by Ashcraft (vide supra) the ordinary artisan would have found it obvious to derive an effective maintenance schedule of MnTnBuOE-2-PyP5+ (aka BMX-001 aka MnBuOE) administration in order to accrue the advantages of minimal long-term toxicity caused by the active agent while maintaining an effective circulating level of the protective agent.  Based on this guidance in the prior art, it would be within the skill level of the ordinary artisan as part of routine pharmaceutical optimization to formulate a dosing schedule wherein the desired therapeutic effect is achieved, with a reasonable expectation of success.  In the absence of some convincing advantage that a person of ordinary skill in the art would have found surprising or unexpected in view of the disclosures of the prior art regarding dose administration schedule or timing, these claims are prima facie obvious.

Examiner Comment
Recited embodiments of the claimed methods comprising treating and/or preventing one or more side effects associated with radiation and chemotherapy exposure, and recited embodiments of the claimed methods comprising treating and/or preventing one or more side effects associated with only chemotherapy exposure, appear to be free of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625